Exhibit 10.62

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THE EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

LICENSE AGREEMENT FOR

INTERFERON GAMMA

This Agreement is entered into effective as of May 5, 1998, (“Effective Date”)
by and between Connetics Corporation, a Delaware corporation with its principal
office at 3400 West Bayshore Road, Palo Alto, California 94303 (“Connetics”),
and Genentech, Inc., a Delaware corporation with its principal office at 1 DNA
Way, South San Francisco, California 94080 (“Genentech”).

WHEREAS, Connetics wishes to obtain a non-exclusive license to manufacture and
an exclusive license to use, sell, offer for sale and import Interferon Gamma
(as defined herein) in the United States for the treatment of certain medical
disorders;

WHEREAS, in consideration for the foregoing, Connetics will issue to Genentech
shares of Connetics Common Stock on the terms and conditions set forth in that
certain stock purchase agreement between Genentech and Connetics of even date
herewith (the “Stock Agreement”);

WHEREAS, Genentech will manufacture and supply Connetics with Interferon
Gamma-1B (as defined herein) under the terms and conditions set forth in that
certain supply agreement between Genentech and Connetics of even date herewith
(the “Supply Agreement”);

WHEREAS, Connetics and Genentech are parties to that certain Agreement on
Interferon Gamma-1B dated December 8, 1995 (the “Prior Agreement”) and desire to
terminate the Prior Agreement effective as of the date hereof and to accept the
rights and



--------------------------------------------------------------------------------

obligations created pursuant hereto in lieu of the rights and obligations under
the Prior Agreement; and

WHEREAS, Genentech and Connetics therefore agree to undertake the foregoing, all
under the terms and conditions set forth in this Agreement and for the
consideration set forth herein and in the Stock Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

1.0 Definitions

1.1 “Best Efforts” shall mean every necessary and prudent effort of a Party
applied in a prompt, commercially reasonable manner, to the maximum extent
reasonably allowed by such Party’s available financial resources, taking into
account all of such Party’s business commitments for such financial resources.

1.2 “*** License” shall mean that certain license agreement between Genentech
and ***                             dated January 5, 1990, as amended on
November 23, 1992.

1.3 “***    License Rights” shall mean all sublicenseable rights granted to
Genentech by ***        under the ***        License.

1.4 “BLA” shall mean Biologics License Application.

1.5 “Bulk Product” shall mean Interferon Gamma-1B provided as bulk protein
manufactured in compliance with Good Manufacturing Practices, pursuant to
applicable FDA regulatory approvals and supplied to Connetics in such a form and
in such containers as shall be mutually determined by Genentech and Connetics
and as described in the Supply Agreement.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

2



--------------------------------------------------------------------------------

1.6 “C.F.R.” shall mean Code of Federal Regulations.

1.7 “CGD” shall mean chronic granulomatous disease.

1.8 “Connetics Knowhow” shall mean all proprietary information, methods,
processes, techniques and data that have not been publicly disclosed, that
relate to Interferon Gamma and that arise out of Connetics’ and its
sublicensees’ efforts in the development of Interferon Gamma (including
Interferon Gamma as part of a Licensed Product) hereunder and that on the
Effective Date and hereafter during the term of this Agreement are owned or
controlled by Connetics or its sublicensees or under which Connetics or its
sublicensees otherwise has the right to grant licenses or sublicenses.

1.9 “Connetics Patent Rights” shall mean all patents, patent applications and
any patents issuing therefrom, together with any substitutions, extensions,
reexaminations, reissues, renewals, divisions, continuations and
continuations-in-part thereof, that (a) claim inventions constituting Interferon
Gamma or its manufacture or use that arise out of Connetics’ or its
sublicensee’s efforts in the development of Interferon Gamma (including
Interferon Gamma as part of a Licensed Product) hereunder during the term of
this Agreement, and (b) are owned by Connetics or its sublicensees or under
which Connetics or its sublicensees otherwise has the right to grant licenses or
sublicenses as provided herein.

1.10 “ELA” shall mean Establishment License Application.

1.11 “FDA” shall mean the United States Food and Drug Administration.

1.12 “Field of Use” shall mean the administration to humans of Licensed Product
for the treatment or prevention of: (a) any dermatological disease or condition
including, without limitation, atopic dermatitis, keloids/hypertrophic scars,
pustular psoriasis and scleroderma, but excluding any cancer disease or
condition, (b) any infectious disease or

 

3



--------------------------------------------------------------------------------

condition including, without limitation, fungal, viral and bacterial infections,
(c) osteopetrosis, (d) chronic granulomatous disease, (e) pulmonary fibrosis,
and (f) asthma. Notwithstanding the foregoing, the Field of Use shall not
include the administration to humans of Licensed Product for the treatment or
prevention of any type of arthritis or cardiac or cardiovascular disease or
condition, or use of Licensed Product for any indication or use in the field of
oncology or endocrinology. Each of Subsections 1.12 (a) through (f) inclusive
shall hereinafter each be referred to individually as an “Area of the Field of
Use” and together as the “Areas of the Field of Use.”

1.13 “Finished Product” shall mean Interferon Gamma-1B supplied in vialed form
as 100 micrograms of Interferon Gamma-1B protein in a 0.5 ml fill volume and as
described in the Supply Agreement, manufactured in compliance with Good
Manufacturing Practices and intended for commercial sale to treat CGD and
osteopetrosis and for clinical studies.

1.14 “Fully Burdened Non-human Interferon Gamma Manufacturing Cost” shall mean
the cost of Genentech’s production and testing of Non-human Interferon Gamma,
which shall be comprised of the sum of: ***
                                         
                                         
                                         
                                         
                                                 
                                         
                                         
                                         
                                         
                                                 
                                         
                                         
                                         
                                         
                                                 
                                         
                                         
                                         
                                         
                                                 
                                         
                                         
                                         
                                         
                                                                      
                                         
                                         
                                         
                                                                          
                                         
                                         
                                         
                                         
                                                     
                                         
                                         
                                         
                                         
                                                 
                                         
                                         
                                         
                                         
                                                 .

1.15 “Gene Therapy” shall mean the therapeutic or prophylactic treatment of a
human being with: (a) one or more oligonucleotides or nucleotide sequences, in
native form

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

or chemically modified, which are introduced into the body in free form, bound
to a carrier molecule, contained in any molecular vesicle (e.g. a liposome),
incorporated into or attached to a vector of any type, contained in any cellular
construct and/or contained in any mechanical device or (b) cells which have been
manipulated ex vivo using one or more oligonucleotides or nucleotide sequences.

1.16 “Genentech Knowhow” shall mean all proprietary information, methods,
processes, techniques and data that are in the possession or control of
Genentech on the Effective Date or thereafter during the term of this Agreement,
that Genentech is free to license or sublicense, that have not been publicly
disclosed, and that are specific and reasonably necessary for the use, sale,
offer for sale or importation of Interferon Gamma in the Field of Use in the
Territory, but shall not include information regarding the manufacture of
Interferon Gamma.

1.17 “Genentech Manufacturing Knowhow” shall mean all proprietary information,
methods, processes, techniques and data that are in the possession of Genentech
at such time as Genentech determines or is required pursuant to the terms of the
Supply Agreement to make a manufacturing technology transfer to Connetics, that
are not generally known, and that are specific and reasonably necessary for the
manufacture of Interferon Gamma in the Field of Use in the Territory.

1.18 “Genentech Patent Rights” shall mean all patents and patent applications
and any patents issuing therefrom, together with any extensions, reissues,
reexaminations, substitutions, renewals, divisions, continuations and
continuations-in-part thereof (a) that are owned or controlled by Genentech
presently or hereafter, during the term of this Agreement, and under which
Genentech is free to license or sublicense, and (b) to the extent they claim

 

5



--------------------------------------------------------------------------------

or directly relate to Interferon Gamma or its manufacture or use in the Field of
Use, including, without limitation, the patent rights granted under that certain
license agreement between Genentech and
***                                                 , dated July 16, 1990 (the
“*** License”), but specifically excluding any rights granted to Genentech under
the *** License. Genentech Patent Rights shall include, without limitation, the
patents and patent applications listed in Exhibit A attached hereto.
Notwithstanding the foregoing, Genentech Patent Rights shall exclude any rights
Genentech acquires after the Effective Date of this Agreement under third-party
license agreements, with the exception of those acquired under the *** License,
unless and until the Parties mutually agree on terms and conditions for the
sublicense of such rights from Genentech to Connetics.

1.19 “IND” shall mean Investigational New Drug Application.

1.20 “Interferon Gamma” shall mean a polypeptide having the 126 amino acid
sequence set forth on Exhibit B or a variant of such sequence having at least
70% homology thereto, or such polypeptide with one or more additional amino acid
residue(s) extending from the N-terminus thereof and/or one or more additional
amino acid residue(s) extending from the C-terminus thereof, such polypeptides
including, without limitation, Interferon Gamma-1B.

1.21 “Interferon Gamma-1B” shall mean a single chain polypeptide containing the
140 amino acid sequence set forth on Exhibit C hereto, i.e., the active
ingredient in the ACTIMMUNE® (Interferon Gamma-1B) Injection product.

1.22 “Licensed Product” shall mean any pharmaceutical formulation containing
Interferon Gamma whether alone or together with or incorporated into any other
substance or product or material or device, whether active or not, and which
(i) but for the licenses

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

granted hereunder, the manufacture, use, sale, offer for sale or importation of
which in the Territory would infringe or contribute to the infringement of
Genentech Patent Rights in the Territory, or (ii) is based upon or incorporates
or utilizes Genentech Knowhow. For purposes of clarification, it is understood
that this definition shall not include any pharmaceutical formulation which
induces the presence or activity of Interferon Gamma in vivo, or the DNA
encoding Interferon Gamma for Gene Therapy, or other biological techniques aimed
at establishing or modulating endogenous Interferon Gamma in vivo.

1.23 “NDA” shall mean New Drug Application.

1.24 “NDC” shall mean National Drug Code.

1.25 “Net Sales” shall mean, as to each calendar quarter, the gross invoiced
sales prices charged for all Licensed Products sold by Connetics and its
sublicensees in arm’s length transactions to independent third parties during
such quarter, after deduction of the following items paid by Connetics and its
sublicensees during such calendar quarter with respect to sales of Licensed
Products regardless of the calendar quarter in which such sales were made,
provided and to the extent that such items are incurred or allowed and do not
exceed reasonable and customary amounts in the market in which such sales
occurred:

(i) ***

                    ;

(ii) ***

                                         ;

(iii) ***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

                    ; and

(iv) ***

                    .

Notwithstanding the foregoing, no deduction shall be made for bad debt expense.

1.26 “Party” shall mean Genentech or Connetics, and, when used in the plural,
shall mean both of them.

1.27 “PLA” shall mean Product License Application.

1.28 “Territory” shall mean the United States of America and its territories and
possessions.

1.29 “Transfer Date” shall mean, unless otherwise mutually agreed to by the
Parties, the last day of the second full calendar month following the first
delivery by Connetics to Genentech of Connetics’ labeling and packaging
materials for Genentech’s use in labeling and packaging Finished Product,
pursuant to a purchase order submitted by Connetics and accepted by Genentech,
to be sold commercially by Connetics for treatment of CGD, provided that the
activities set forth on Exhibit H have been completed.

2.0 License Grant

2.1 Patent and Knowhow License Grant

(a) Genentech grants to Connetics an exclusive license, even as to Genentech,
under Genentech Patent Rights and under Genentech Knowhow to use, sell, offer

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

8



--------------------------------------------------------------------------------

for sale and import (but not to make or have made) Licensed Products in the
Field of Use in the Territory, (excluding, with respect to the fields of
(i) scleroderma and (ii) infectious disease or condition caused by human
papillomavirus, Licensed Products containing any form of Interferon Gamma other
than Genentech Gamma Interferon D3, as that term is defined in the *** License).
Notwithstanding the foregoing, Genentech reserves the right to use (but not to
import, offer for sale or sell) Licensed Products within the Field of Use for
research purposes.

(b) Genentech grants to Connetics a non-exclusive license under Genentech Patent
Rights and under Genentech Knowhow to use, sell, offer for sale and import (but
not to make or have made) Licensed Products containing any form of Interferon
Gamma other than Genentech Gamma Interferon D3 (as that term is defined in the
***        License) in the Territory in the fields of: (i) scleroderma and
(ii) infectious disease or condition caused by human papillomavirus.

(c) Genentech grants to Connetics a non-exclusive sublicense under the
***        License Rights to use, sell, offer for sale and import Licensed
Products (excluding Licensed Products containing *** Gamma Interferon D0 as that
term is defined in the ***         License) in the Territory in the fields of
scleroderma and infectious disease or condition caused by human papillomavirus.

(d) Genentech grants to Connetics a non-exclusive license under Genentech Patent
Rights to make or have made Licensed Products in the Field of Use for use and
sale in the Territory.

(e) Genentech grants to Connetics a non-exclusive license under Genentech Patent
Rights and Genentech Knowhow to use non-human animal species derived

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

9



--------------------------------------------------------------------------------

homologues of Interferon Gamma (Non-human Interferon Gamma) for non-commercial
research purposes to support the Field of Use in the Territory.

Except as expressly granted herein, there are no implied licenses under the
Genentech Patent Rights or any other intellectual property rights owned or
controlled by Genentech.

2.2 Trademark License Grant

(a) Genentech hereby grants to Connetics a non-exclusive, royalty-free license
to use the trademark, ACTIMMUNE, for the advertising, promotion, marketing,
distribution and sale of Licensed Products in the Territory. Connetics shall
have the right to grant sublicenses to such non-exclusive license, subject,
however, to the prior written consent of Genentech, which consent shall not be
unreasonably withheld. Genentech agrees not to grant any other licenses to use
the ACTIMMUNE trademark without the consent of Connetics, which consent shall
not be unreasonably withheld.

(b) Use of the Mark. In using the ACTIMMUNE mark, Connetics shall display said
mark in upper case letters or otherwise display it in a style or size of print
distinguishing the mark from any accompanying wording or text. Where feasible,
Connetics shall display the registration symbol ® to the right of and slightly
above or below the last letter of the word, ACTIMMUNE. Prior to any new use by
Connetics of the ACTIMMUNE mark on product packaging or package inserts for the
Licensed Products, Connetics shall notify and provide Genentech with an example
of the proposed use for approval by Genentech, which approval shall not be
unreasonably withheld or delayed. Such additional use, with respect to the
ACTIMMUNE mark, shall automatically become a part of the license grant under
Section 2.2(a) above.

 

10



--------------------------------------------------------------------------------

(c) Quality Control. If Connetics uses the ACTIMMUNE mark for Licensed Products,
such products shall be of at least the quality described in the Specifications
therefor as defined in the Supply Agreement.

(d) Ownership. Connetics hereby acknowledges Genentech’s exclusive right, title
and interest in and to the ACTIMMUNE mark and agrees that it will not at any
time do, or cause to be done, any act or thing contesting or in any way
impairing or intending to impair the validity of and/or Genentech’s exclusive
right, title and interest in and to the ACTIMMUNE mark. Connetics will not in
any manner represent that it owns the ACTIMMUNE mark and hereby acknowledges
that its use of the ACTIMMUNE mark as set forth in Section 2.2(b) above shall
not create any rights, title or interest in or to the ACTIMMUNE mark in its
favor, but that all use of the ACTIMMUNE mark by Connetics shall inure to the
benefit of Genentech.

2.3 Sublicenses.

(a) Connetics may grant sublicenses under the rights granted in Section 2.1(d)
on thirty (30) days prior written notice to Genentech, subject to Genentech’s
prior written approval, which approval shall be at Genentech’s sole discretion.
Genentech agrees that ***                                         
                       is acceptable to Genentech as a Connetics’ sublicensee
under the rights granted in Section 2.1(d) for the purpose of manufacturing and
supplying Bulk Product and/or Finished Product to Connetics, and/or to its
sublicensees under Sections 2.1(a), (b) and (c). In the event that Genentech
approves the grant of a sublicense under Section 2.1(d), Genentech may in its
sole discretion, or as agreed by the Parties in the Supply Agreement, agree to
grant to Connetics and such approved sublicensee a non-exclusive license under
Genentech Manufacturing Knowhow solely to make or have

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

11



--------------------------------------------------------------------------------

made Licensed Products for use and sale by Connetics and its sublicensees in the
Field of Use in the Territory, and Genentech shall thereafter disclose to
Connetics and such sublicensee such Genentech Manufacturing Knowhow as soon as
reasonably possible.

(b) Connetics may grant one or more sublicenses under the rights granted in
Sections 2.1(a), (b), (c) and (e) in any applicable Area of the Field of Use, on
thirty (30) days prior written notice to Genentech, subject to Genentech’s prior
written approval, which approval shall not be unreasonably withheld.

(c) Notwithstanding the above, Connetics may grant one sublicense to InterMune
(as defined in Section 3.1) under any or all of the rights granted in Sections
2.1 and 2.2(a) above without Genentech’s prior written approval. InterMune (but
no other sublicensee of Connetics) may grant further sublicenses under Sections
2.1 and 2.2(a) to the extent that Connetics has the right to do so pursuant to
the provisions of this Section 2.3 and Section 2.2(a). Connetics and InterMune
shall give Genentech a copy of any sublicense agreement entered into by either
of them with a third party pursuant to this Agreement as soon as reasonably
possible after execution, provided that Connetics and InterMune may each redact
from such copies text of information or provisions that are not relevant to this
Agreement and the rights and obligations of the Parties hereunder. Genentech
agrees to permit InterMune to perform Connetics’ rights and obligations under
Section 2.2(b), (c) and (d), Section 2.5, Sections 3.1 through 3.8 and Article
4.0 of this Agreement (excluding matters related to any alleged breach of the
Agreement, or dispute between the Parties concerning the performance of this
Agreement, under such enumerated Sections and Article), to the extent such
rights and obligations are sublicensed to InterMune by Connetics, and Genentech
agrees to deal with InterMune in lieu of Connetics as if it were Connetics

 

12



--------------------------------------------------------------------------------

hereunder for purposes of performance under such enumerated Sections and
Article, provided that Connetics shall remain liable and responsible for
performance of all of the obligations of Connetics and InterMune under this
Agreement. In the event that Connetics sublicenses all of its rights under
Section 2.1 and 2.2(a) to InterMune pursuant to a written sublicense which
provides that InterMune (and not Connetics) shall make, have made, use, sell,
offer for sale, import and develop Licensed Products in all Areas of the Field
of Use in the Territory, then Genentech agrees to permit InterMune to also
perform Connetics’ rights and obligations under Articles 5.0 and 6.0 and
Sections 8.2 through 8.8 of this Agreement (excluding matters related to any
alleged breach of the Agreement, or dispute between the Parties concerning the
performance of this Agreement, under such enumerated Sections and Articles), and
Genentech also agrees to deal with InterMune in lieu of Connetics as if it were
Connetics hereunder for purposes of performance under such enumerated Sections
and Articles, provided that Connetics shall remain liable and responsible for
performance of all of the obligations of Connetics and InterMune under this
Agreement. In the event that InterMune sublicenses any of its rights to a third
party pursuant to this Agreement, such sublicensee shall not have the right to
perform the rights and obligations of Connetics or InterMune under the Sections
and Articles enumerated above, and Genentech shall not have any obligation to
deal directly with such sublicensee. Notwithstanding the above provisions of
this Section 2.3(c), with respect to any dispute concerning InterMune’s
performance, or alleged breach by InterMune, of any applicable term of this
Agreement, Genentech shall have the right to deal directly with Connetics, and
to proceed either against InterMune or directly against Connetics, in
Genentech’s sole discretion, to enforce this Agreement.

 

13



--------------------------------------------------------------------------------

(d) In the event of the grant of any sublicense by Connetics (including such
grant to InterMune) or by InterMune, the sublicensee shall be subject to all of
the applicable obligations of Connetics hereunder. Connetics guarantees to
Genentech the performance of Connetics’ applicable obligations hereunder by
Connetics’ sublicensees and by InterMune’s sublicensees.

2.4 Grant Back License. Connetics hereby grants to Genentech under any Connetics
Patent Rights and Connetics Knowhow, a nonexclusive, sublicenseable license in
the Territory to make, have made, use, sell, offer for sale and import
Interferon Gamma for any use outside of the Field of Use, with a royalty rate of
***                      payable to Connetics on net sales of Interferon Gamma
by Genentech, its affiliates and its sublicensees covered by such Connetics
Patent Rights or incorporating such Connetics Knowhow. Genentech shall have the
right to grant sublicenses under such license, subject to the prior written
approval of Connetics, which approval shall not be unreasonably withheld. The
license granted to Genentech under this Section 2.4 shall expire on the later
of: (a) the expiration of the last to expire of any Connetics Patent Rights or
(b) if Connetics Knowhow was used, twenty (20) years from the first commercial
sale of Interferon Gamma outside the Field of Use by Genentech, its affiliates
or its sublicensees hereunder. As used herein, “net sales” shall have the
equivalent definition given to Net Sales in Section 1.25 above.

2.5 Data Transfer and Cooperation

(a) Genentech shall provide Connetics with reasonable access to all such
relevant information and materials in its possession (subject to Genentech’s own
internal reasonable needs for the information and materials) that Connetics
reasonably needs to develop and commercialize Licensed Products in the Field of
Use under the license granted

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

14



--------------------------------------------------------------------------------

to Connetics under Section 2.1 above. Connetics shall submit requests for such
information to Genentech’s Clinical Collaborations Operations Department -
Medical Affairs at the address set forth at the beginning of this Agreement.
Access to such information and materials shall be made in a timely and orderly
fashion and in a manner such that the value of the accessed information is
preserved in all material respects.

(b) Connetics shall provide Genentech with reasonable access to such relevant
information and materials in its possession as is reasonably necessary for
Genentech to exercise the license rights granted by Connetics under Section 2.4
and Genentech shall submit requests for such information to Connetics’ Vice
President—Intellectual Property at the address set forth at the beginning of
this Agreement. Access to such information and materials shall be made in a
timely and orderly fashion and in a manner such that the value of the accessed
information is preserved in all material respects.

(c) Commencing on May 1, 1998 Connetics or its sublicensees shall be responsible
for any costs associated with maintaining the Genentech breeding colony of
interferon gamma gene knock-out mice at Charles River Labs (the “Knock-Out
Mice”). In consideration for Connetics paying these costs, Genentech hereby
transfers all ownership of such particular Knock-Out Mice to Connetics, subject
to Genentech’s right to use such Knock-Out Mice and the progeny thereof for
Genentech’s own research purposes to the extent such Knock-Out Mice are not
being used (or planned to be used) by Connetics or its sublicensees. If
Connetics and its sublicensees wish to discontinue the maintenance of such
Knock-Out Mice colony, Connetics shall give Genentech sixty (60) days prior
notice and the right to take over such maintenance, at Genentech’s sole
discretion, before Connetics discontinues such maintenance. Connetics
acknowledges that Genentech has, prior to the

 

15



--------------------------------------------------------------------------------

Effective Date hereof, transferred interferon gamma gene knock-out mice to other
third parties.

(d) Connetics shall use its Best Efforts to obtain a license from the FDA, which
shall include obtaining a U.S. license number and an NDC number, to enable the
effective transfer from Genentech to Connetics of the PLA for CGD on file with
the FDA (the “CGD PLA”). Genentech shall use its Best Efforts to assist such
transfer, to the extent reasonably requested by Connetics. Genentech also shall,
before the Transfer Date, reasonably assist Connetics in initiating Connetics’
sales of Licensed Product in the Area of the Field of Use of CGD by transferring
to Connetics information reasonably requested by Connetics that relates to such
sales efforts for CGD. Connetics shall reimburse Genentech for all reasonable
costs associated with Genentech’s providing of such information within ninety
(90) days of Connetics’ receipt of an invoice of such cost from Genentech.

(e) Genentech shall transfer the CGD PLA, IND and copies of all material
correspondence with the FDA regarding such PLA and IND to Connetics as soon as
reasonably possible after the Effective Date of this Agreement and Connetics
shall be responsible for all activities, at its own cost, necessary to maintain
the CGD PLA and IND and keep them active with the FDA after such date. Connetics
shall reimburse Genentech for 50% of all reasonable costs associated with
Genentech’s transfer of the CGD PLA, IND and such FDA correspondence within
ninety (90) days of Connetics’ receipt of an invoice of such cost from
Genentech.

(f) Connetics shall not commence marketing and sales of Finished Product prior
to the Transfer Date. On the Transfer Date, Genentech shall transfer to
Connetics the responsibility for all marketing and sales of Finished Product in
the Field of Use in the

 

16



--------------------------------------------------------------------------------

Territory, provided that all the activities listed on Exhibit H attached hereto
are completed. The Parties shall use Best Efforts to complete the tasks set
forth on Exhibit H as expeditiously as possible.

(g) Genentech shall provide Connetics with reasonable access to relevant data
and regulatory information in its possession in the form existing as of the
Effective Date, whether written or electronic, including all clinical safety
data and clinical efficacy data that are related to the manufacture, use and
sale of Interferon Gamma within the Field of Use and the right to
cross-reference Genentech’s IND, ELA, and PLA information for Interferon Gamma
in any Genentech regulatory filings related to Interferon Gamma within the Field
of Use. Other than as expressly set forth herein, Genentech shall have no
further obligation with respect to Connetics’ efforts to obtain the FDA license
referred to in Section 2.5(d) above. At Genentech’s sole discretion, Genentech
may participate in regulatory filings in the Field of Use in the Territory if
the Parties agree that Genentech’s participation in such regulatory filings
would expedite the approval and commercialization of a Licensed Product.
Connetics shall reimburse Genentech for all reasonable costs associated with
Genentech’s providing of data and regulatory information and referencing within
ninety (90) days of Connetics’ receipt of an invoice of such cost from
Genentech. Connetics shall submit requests for such information to Genentech’s
Clinical Collaborations Operations Dept. - Medical Affairs at the address set
forth in the beginning of this Agreement. Such requests shall not be submitted
more than two (2) times in any twelve (12) month period, unless such requests
concern information that is critical to product registration activities. Access
to such information shall be made in a timely and orderly fashion and in a
manner such that the value of the accessed information is preserved in all
material respects.

 

17



--------------------------------------------------------------------------------

(h) To the extent reasonably requested by Genentech, Connetics shall provide
Genentech with access to all data and regulatory information in its possession,
whether written or electronic, in the form existing as of the date of
Genentech’s request, including all clinical safety data and clinical efficacy
data, that directly relates to the use of Interferon Gamma outside the Field of
Use and shall give Genentech the right to cross-reference Connetics’ IND, ELA,
BLA and PLA information, if applicable, in any Genentech regulatory filings that
are related to the use or sale of Interferon Gamma outside the Field of Use.
Genentech shall reimburse Connetics for all reasonable actual costs associated
with Connetics’ providing of data and regulatory information and referencing
within ninety (90) days of the receipt of an invoice of such cost by Genentech
from Connetics. Such requests shall not be submitted more than two (2) times in
any twelve (12) month period, unless such requests concern information that is
critical to product registration activities. Access to such information shall be
made in a timely and orderly fashion and in a manner such that the value of the
accessed information is preserved in all material respects.

(i) Commencing from Genentech’s first delivery to Connetics or Intermune of
Finished Product for clinical studies in accordance with the Supply Agreement,
Connetics shall thereafter be responsible for supplying ACTIMUNE free of charge
to, and funding (if any) of, the third party sponsors of the clinical studies
listed in Exhibit D attached hereto and incorporated herein. Connetics shall
enter into clinical research agreements with such third party sponsors governing
such studies that commence after the Effective Date hereof. With respect to
clinical research agreements between Genentech and such sponsors in effect prior
to the Effective Date, Connetics shall replace Genentech, pursuant to an

 

18



--------------------------------------------------------------------------------

assignment, as a party. ACTIMMUNE (and funding, if any) for all such studies
shall be supplied by Connetics to such sponsors as described in such clinical
research agreements.

(j) As of the Transfer Date, Connetics shall conduct an indigent patient program
for Licensed Products sold for use in the field of CGD. As soon as reasonably
possible after Genentech transfers information regarding patients who have
participated in Genentech’s indigent patient program, Connetics will inform
Genentech whether or not such patients will be eligible and participating in
Connetics’ indigent patient program.

3.0 Product Development and Milestones

3.1 Commercialization Milestones.

(a) Connetics shall use its Best Efforts to develop, seek FDA clearance for
marketing of, commercialize and sell Licensed Products in the Territory in all
Areas of the Field of Use. The Parties acknowledge that a new company, named
InterMune Pharmaceuticals, Inc. (“InterMune”), has been incorporated to conduct
development and commercialization of Licensed Products in the Field of Use
pursuant to an appropriate sublicense from Connetics to Intermune. Connetics
agrees to perform the following Commercialization Milestones no later than the
date set forth below opposite the appropriate Commercialization Milestone
description:

 

Commercialization Milestone

  

Date of Completion

(a) Completion of the formation of InterMune

   May 1, 1998

(b) Execution of a sublicense agreement granting to InterMune rights, as
permitted in this Agreement,

   June 1, 1998

 

19



--------------------------------------------------------------------------------

necessary to perform development of Licensed Products in the Field

(c) Closing of at least ***                    in equity financing of InterMune
by third parties and/or                     Connetics

July 15, 1998

(d) Closing of at least another additional ***                    in equity
financing of InterMune by third parties and/or                     Connetics

September 1, 1998

(e) Enrollment and active participation of the first patient in the first new
clinical trial for a Licensed                     Product in the Field of Use in
the Territory

October 1, 1998

(b) If Connetics fails to perform any of the Commercialization Milestones
described in 3.1 (a) through (e) inclusive by the applicable Date of Completion
for any reason within Connetics’ control, then, notwithstanding the termination
provisions in Section 11.2 below, Genentech shall have the right to terminate
this Agreement and the licenses granted to Connetics hereunder, upon written
notice to Connetics, which termination shall become effective thirty (30) days
after Genentech’s sending written notice of such termination, unless such
Commercialization Milestone has been completed prior to the expiration of such
thirty day period. If Connetics fails to perform any of the Commercialization
Milestones for causes beyond Connetics’ control, Genentech shall not have the
termination rights above, provided that Connetics has mitigated such causes to
the extent it can reasonably do so. If Connetics fails to reasonably mitigate
such causes, Genentech will have the termination rights described above. In
addition, if Genentech

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

20



--------------------------------------------------------------------------------

exercises such termination rights above, Genentech shall be automatically
granted a co-exclusive (with Connetics and Connetics’ sublicensees),
sublicenseable, royalty-free, worldwide license: (i) to the result of efforts
made by Connetics and its sublicensees in the development of Licensed Products
hereunder, (ii) to use all regulatory submissions made by Connetics and its
sublicensees hereunder, and (iii) under all Connetics Patent Rights and
Connetics Knowhow, arising from the efforts made by Connetics and its
sublicensees hereunder in the research and development of Licensed Products, to
make, have made, use, sell, offer for sale or import Licensed Products. Upon
Genentech’s exercise of such termination right described above, Connetics shall
promptly provide Genentech with copies of all related documentation, whether
written or electronic, and materials, including biological materials, in the
form existing as of the effective date of such termination, reasonably necessary
for Genentech to exercise its license rights under this Section 3.1(b). Such
transfer shall be made in an orderly fashion and in a manner such that the value
in what is being transferred is preserved in all material respects. The
foregoing shall constitute Genentech’s exclusive remedies for Connetics failure
to complete one or more of the Commercialization Milestones above, provided,
however, that Genentech’s rights and remedies for breach of other provisions of
this Agreement, and under the Supply Agreement and the Stock Agreement, shall
remain in full force and effect.

3.2 Diligence

(a) Attached hereto as Exhibit E are Connetics’ Clinical Development Milestones
(the “Clinical Development Milestones”) for Licensed Products in the Field of
Use and the Dates of Completion for each such milestone. Connetics shall use its
Best

 

21



--------------------------------------------------------------------------------

Efforts to adhere to the Dates of Completion as set forth in Exhibit E.
Connetics shall notify Genentech in writing when it achieves a Clinical
Development Milestone.

(b) From time to time, Connetics may suggest modifications to the Clinical
Development Milestones based on new information. Such modifications shall be
effective only as mutually agreed upon, in writing, by the Parties. Genentech
shall consider such requested modifications in good faith and shall agree to any
modifications that are reasonably necessary to achieve the overall objectives of
the development of Licensed Product hereunder.

(c) In the event that Connetics determines that it will be unable to meet any
Date of Completion for a Clinical Development Milestone due to an event within
Genentech’s control, including without limitation, delay in the performance by
Genentech of any of its obligations hereunder (e.g. the transfer of technology
or materials, including the supply of Interferon Gamma-1B), Connetics shall give
prompt notice to Genentech of such inability and shall specify the amount of
delay Connetics believes resulted from such event within Genentech’s control.
Unless Genentech disagrees in writing on reasonable grounds with the amount of
such delay specified by Connetics, such Date of Completion will automatically be
extended by the length of time of the delay. In the event Genentech disagrees in
writing on reasonable grounds with the amount of delay specified by Connetics,
the Parties shall negotiate a new Date of Completion in good faith.

(d) In the event that Connetics determines that it will be unable to meet any
Date of Completion for a Clinical Development Milestone due to an event which
would be considered a force majeure (as described in Section 12.9), Connetics
shall give prompt written notice to Genentech of such inability and the length
of the delay Connetics believes

 

22



--------------------------------------------------------------------------------

resulted from such force majeure. Unless Genentech disagrees in writing on
reasonable grounds with the length of such delay specified by Connetics, such
Date of Completion will be automatically extended by such specified length of
time of the delay. In the event Genentech disagrees in writing on reasonable
grounds with the length of delay specified by Connetics, the Parties shall
negotiate a new Date of Completion in good faith.

(e) In the event that Connetics determines that it will be unable to meet any
Date of Completion for a Clinical Development Milestone for reasons other than
(i) force majeure and/or (ii) an event within Genentech’s control, Connetics
shall notify Genentech of such inability, identifying the nature of the
inability with reasonable specificity and may ask Genentech for a reasonable
extension of time in which to complete such Clinical Development Milestone. In
Genentech’s sole discretion, Genentech may grant Connetics such an extension to
complete such Clinical Development Milestone.

(f) Except as set forth in Sections 3.2(c) or 3.2(d) or in the event that
Genentech shall have agreed to an extension of the time to complete a Clinical
Development Milestone as set forth in Section 3.2(e), if Connetics fails to
complete a Clinical Development Milestone by the corresponding Date of
Completion with respect to one or more of the Areas of the Field of Use (other
than in the dermatological Area of the Field of Use as described in
Section 1.12(a) above) Genentech shall have the right to terminate this
Agreement with respect to such Area(s) of the Field of Use, by providing
Connetics written notice thereof, and the termination of the Agreement with
respect to such Area(s) of the Field of Use shall be effective thirty (30) days
after Connetics’ receipt of such notice unless such Clinical Development
Milestone shall have been met prior to the expiration of such thirty (30) day
period, and such termination shall be Genentech’s exclusive remedy for such
failure

 

23



--------------------------------------------------------------------------------

of Connetics to complete such Clinical Development Milestone. Upon such
termination of the Agreement with respect to such Area(s) of the Field of Use:
(i) Genentech shall automatically have all the rights set forth in Sections
11.3(a) and (b) solely with respect to such Area(s) of the Field of Use; and
(ii) any sublicense(s) granted by Connetics with respect to such Area(s) of the
Field of Use shall not automatically terminate, but instead, Genentech shall
have the option to either terminate or continue this Agreement with respect to
such Area(s) of the Field of Use with such sublicensee(s).

3.3 Review of Clinical Development Plan and Marketing Programs. On or about each
August 1 during the term of this Agreement, Connetics shall supply Genentech
with a report on Connetics’ development and marketing programs for Licensed
Products in the Field of Use in the Territory. The report shall include the
following: (i) a description of Connetics’ progress in such programs during the
twelve (12) months prior to the date of each such report, (ii) a description of
Connetics’ planned development and marketing programs for the twelve (12) months
after the date of each such report, (iii) a copy of the most recent version of
the Clinical Development Milestones (if not previously provided to Genentech),
(iv) a copy of all previous versions of the Clinical Development Milestones (if
not previously provided to Genentech), (v) an explanation of any discrepancies
between Connetics’ progress during the prior twelve (12) months and the Clinical
Development Milestones and (vi) a proposal to address such discrepancies, as
contemplated under Section 3.2. Genentech shall have the right to comment on the
Clinical Development Milestones and the development and marketing programs, and
at Genentech’s discretion, the Parties shall meet to discuss and agree upon
changes to the Clinical Development Milestones.

 

24



--------------------------------------------------------------------------------

3.4 New Delivery Forms. Connetics shall have the right to develop and obtain
regulatory approval for the marketing of new delivery forms of Interferon Gamma
for use in Licensed Products in the Field of Use in the Territory.

3.5 Costs of Development. Connetics shall be responsible for all aspects and
costs of development, regulatory approval and registration of Licensed Products.

3.6 Joint Development and Marketing Activities. Upon written notice to
Genentech, Connetics and InterMune shall be permitted to discuss and enter into
agreements and participate in joint development and marketing activities for
Licensed Products in the Field of Use outside the Territory with other Genentech
Interferon Gamma licensees.

3.7 Compliance with Law and Safety and Adverse Event Reporting.

(a) Connetics shall conduct clinical trials hereunder, and shall make, use, sell
and distribute Licensed Products in accordance with all applicable laws and
regulations. Genentech and Connetics shall make available to each other during
the term of this Agreement all safety data obtained which relates to the use of
Licensed Products in the Field of Use. Connetics will provide to Genentech’s
Medical Information and Drug Experience department at the time of filing a copy
of each adverse event report or any report, including summary reports, it is
required to file under Title 21 or any other applicable provision of the C.F.R.
regarding Interferon Gamma. Genentech will provide Connetics at the time of
filing with a copy of each adverse event report or any report, including summary
reports, it is required to file regarding Interferon Gamma under Title 21 or any
other applicable provision of the C.F.R..

(b) Connetics shall maintain a safety database for all Licensed Products and
clinical trials conducted hereunder and shall submit to regulatory agencies all
adverse

 

25



--------------------------------------------------------------------------------

event and safety reports required to be filed pursuant to Title 21 or any other
applicable provision of the C.F.R. Connetics shall also be responsible for
providing product, medical and clinical information regarding Licensed Product
to its customers.

3.8 Clinical Development Reports. During the course of clinical development of
Licensed Products and clinical studies conducted by Connetics hereunder,
Connetics shall submit to Genentech the reports listed on Exhibit F attached
hereto and incorporated herein. Connetics shall submit such reports to Genentech
as promptly as reasonably practicable after such reports are completed or such
applicable information is available.

3.9 Technology Outside the Field of Use

(a) Upon mutual written amendment to this Agreement, the Parties may expand the
Field of Use, subject to the terms and conditions for supply of Interferon Gamma
1-B set forth in the Supply Agreement, the payments set forth in Sections 8.2
through 8.8 below inclusive and all other applicable obligations of Connetics
under this Agreement.

(b) Connetics may request an expansion of the Field of Use in the Territory, by
providing Genentech with a written letter of intent which incorporates the terms
and conditions specified in the Supply Agreement and Sections 8.2 through 8.8 of
this Agreement and sets forth a detailed clinical development plan and
reasonable proposed timeline (through FDA clearance) for developing the
additional medical indication(s) sought. Such letter of intent shall be deemed
Confidential Information of Connetics. Upon receipt of such letter of intent,
unless Genentech is conducting research in, or developing, Interferon Gamma for
such specified use, is already engaged in negotiations with a third party for
such specified use, or is prevented by prior written agreements to grant rights
to such additional indications to Connetics, Genentech shall negotiate
exclusively in good faith with Connetics,

 

26



--------------------------------------------------------------------------------

for a period of sixty (60) days on a one time basis only for each such new
indication outside the Field of Use, to expand the Field of Use as proposed in
the letter of intent on terms substantially similar to those contained in this
Agreement. If the Parties do not reach mutual written agreement with respect to
such proposed expansion of the Field of Use within sixty (60) days, Genentech
shall continue to have the right to license its rights to such proposed
additional indications for Interferon Gamma outside the Field of Use to third
parties other than Connetics, provided that, for a period of six (6) months
after the 60 day exclusive negotiation period with Connetics, the milestone fee
and royalty terms offered by Genentech to third parties for such indications are
not more favorable to such third parties than those in the final offer made by
Connetics.

(c) Prior to offering any third party an opportunity to obtain any right or
license under Genentech Patent Rights, Genentech Knowhow, or ***        License
Rights to use, sell, offer for sale or import Licensed Products for any
indication outside the Field of Use in the Territory, Genentech shall first
offer to Connetics to expand the Field of Use to include such indication, in
accordance with Section 3.8(d) below. Such obligation to first offer to
Connetics such indication outside the Field of Use shall apply only to the first
time Genentech wishes to offer rights to another party to such indication
outside the Field of Use.

(d) Genentech may offer to expand the Field of Use by written notice to
Connetics (“Offer Notice”). Upon receipt of such Offer Notice, Connetics shall
have thirty (30) days to provide Genentech with a written letter of intent which
incorporates the terms and conditions specified in the Supply Agreement and
Sections 8.2 through 8.8 of this Agreement. Upon receipt of such letter of
intent, Genentech shall negotiate exclusively in good faith with Connetics, for
a period of thirty (30) days on a one time basis only for each

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

27



--------------------------------------------------------------------------------

such new indication outside the Field of Use, to expand the Field of Use as
proposed in the letter of intent on terms substantially similar to those
contained in this Agreement. If the Parties do not reach mutual written
agreement with respect to such proposed expansion of the Field of Use within 30
days, Genentech shall continue to have the right to license its rights to such
proposed additional indications for Interferon Gamma outside the Field of Use to
third parties other than Connetics. To remain under consideration as a potential
licensee for such rights to Interferon Gamma outside the Field of Use, within
ninety (90) days of receipt of Genentech’s Offer Notice, Connetics shall provide
Genentech with a detailed written clinical development plan and reasonable
proposed timeline for developing (through FDA clearance) the additional medical
indication(s) sought, which development plan shall be deemed the Confidential
Information of Connetics.

4.0 Supply of Interferon Gamma-1B

4.1 Bulk Product and Finished Product. Genentech shall supply Connetics with,
and Connetics shall purchase, Bulk Product for clinical studies and for sales of
Licensed Product and Finished Product for commercial sale of Licensed Product to
treat CGD and osteopetrosis and for clinical studies, pursuant to the terms and
conditions of the Supply Agreement.

4.2 Supply of Non-human Interferon Gamma. Upon Connetics’ reasonable request and
in Genentech’s sole discretion, Genentech may choose to sell to Connetics
Non-human Interferon Gamma at a price equal to ***

                                     . Notwithstanding the foregoing, Genentech
shall have no obligation to (a) provide any minimum amount of Non-human
Interferon

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

28



--------------------------------------------------------------------------------

Gamma to Connetics or (b) produce additional amounts of Non-human Gamma
Interferon in the event its current inventory is depleted.

5.0 Intellectual Property Rights

5.1 Ownership. Genentech shall retain title to Genentech Patent Rights,
Genentech Knowhow, Genentech Manufacturing Knowhow, the ACTIMMUNE mark, and to
any patent rights and knowhow related to Interferon Gamma or Licensed Products
developed solely by Genentech. Connetics shall retain title to Connetics Patent
Rights and Connetics Knowhow and to any patent rights and knowhow related to
Interferon Gamma and Licensed Products developed solely by Connetics. Except as
expressly provided herein, each Party shall own and shall have the exclusive
right to exploit all intellectual property rights owned or acquired by such
Party.

 

5.2 Patent Prosecution and License Fees

(a) With the exception of Genentech Patent Rights under the *** License,
Genentech shall be responsible for the prosecution and maintenance of the
Genentech Patent Rights in the Territory at Genentech’s expense, in consultation
with Connetics. Genentech shall be responsible for the prosecution and
maintenance and outside counsel fees associated therewith of the Genentech
Patent Rights under the ***        License in the Field of Use in the Territory
at Connetics’ expense, upon prior consultation with and approval from Connetics,
which approval shall not be unreasonably withheld or delayed. Genentech shall
keep Connetics promptly informed of the status of prosecution of Genentech
Patent Rights in the Territory, including providing copies of all material
correspondence with the U.S. Patent and Trademark Office. Connetics shall have
the right to comment upon such

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

29



--------------------------------------------------------------------------------

prosecution and Genentech agrees to take such comments into consideration
reasonably in advance of any action taken by Genentech in such prosecution.

(b) Connetics shall assist Genentech in prosecuting and maintaining the
Genentech Patent Rights as contemplated by Section 5.2(a) above.

(c) At least thirty (30) days prior to the time each benchmark payment of
***            under the ***        License becomes due during the term of this
Agreement, Genentech shall notify Connetics of such payment due and Connetics
shall have the option of paying such benchmark payment, on Genentech’s behalf,
when due to ***        . In the event that Connetics chooses not to pay the
benchmark payment when due, Connetics shall so notify Genentech and Genentech
shall have the option of paying such benchmark payment. If Genentech pays such
benchmark payment, Connetics shall reimburse Genentech for such payment within
thirty (30) days of receipt of Genentech’s request for reimbursement.

5.3 Patent Infringement

(a) If either Party learns that a third party is infringing Genentech Patent
Rights or Connetics Patent Rights, it shall promptly notify the other in
writing. The Parties shall use reasonable efforts in cooperation with each other
to stop such patent infringement without litigation.

(b) Genentech and Connetics each shall have the first opportunity to take the
appropriate steps to remove the infringement of its own Patent Rights which
claim Interferon Gamma and/or its manufacture or use in the Field of Use
including, without limitation, initiating suit. In either case, if such Party
decides not to take such steps with respect to its own Patent Rights within one
hundred twenty (120) days of discovering or being notified of the infringement,
the other Party may do so. Each of the Parties agrees to

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

30



--------------------------------------------------------------------------------

provide reasonable assistance to the other in taking such steps. Any legal
action taken under this section will be at the expense of the Party by whom suit
is filed and will be controlled by the Party bringing suit. The Party not
bringing suit may choose to be represented in any such action by counsel of its
own choice at its own expense. The Party bringing suit shall be reimbursed for
its costs associated with bringing suit with the proceeds of any damages or
costs recovered. Any monies remaining shall be split between the Parties on an
equitable basis proportional to their respective damage from the infringement.
If both Parties bring suit, equitable apportionment of the costs and damages to
be recovered shall be agreed upon before the filing of the suit.

5.4 Third Party Rights. If a notice of infringement is received by, or a suit is
initiated against, either of Connetics or Genentech with respect to Licensed
Products or the ACTIMMUNE mark, the Parties will in good faith discuss the best
way to respond.

5.5 Trademark Infringement

(a) If either Party learns that a third party is infringing the ACTIMMUNE mark,
it shall promptly notify the other in writing. The Parties shall use reasonable
efforts in cooperation with each other to stop such trademark infringement
without litigation.

(b) Genentech shall have the first opportunity to take the appropriate steps to
remove the infringement of the ACTIMMUNE mark, including, without limitation,
initiating suit. If Genentech decides not to take such steps within one hundred
twenty (120) days of discovering or being notified of the infringement,
Connetics may do so. Each of the Parties agrees to provide reasonable assistance
to the other in taking such steps. Any legal action taken under this section
will be at the expense of the Party by whom suit is filed and will be controlled
by the Party bringing suit. The Party not bringing suit may choose to be

 

31



--------------------------------------------------------------------------------

represented in any such action by counsel of its own choice at its own expense.
The Party bringing suit shall be reimbursed for its costs associated with
bringing suit with the proceeds of any damages or costs recovered. Any monies
remaining shall be split between the Parties on an equitable basis proportional
to their respective damage from the infringement. If both Parties bring suit,
equitable apportionment of the costs and damages to be recovered shall be agreed
upon before the filing of the suit.

5.6***        License. If Genentech receives notice that it has acquired any
Genentech Patent Rights under the ***            License after the Effective
Date of this Agreement, Genentech shall notify Connetics in writing of such
additional rights as soon as reasonable after Genentech receives such notice.

6.0 Product Promotion

6.1 Promotion. Genentech agrees, and shall require its sublicensees, if any, to
agree, not to promote Interferon Gamma or a Licensed Product in the Field of Use
in the Territory. Connetics agrees, and shall require its sublicensees to agree,
not to promote Interferon Gamma or a Licensed Product outside the Field of Use
or outside the Territory.

6.2 Encroachment. In the event that either Party becomes aware of spillover
sales of Interferon Gamma by Genentech that is used within the Field of Use or
of Licensed Product by Connetics that is used outside the Field of Use, the
Parties,shall meet and agree in good faith on reasonably appropriate steps
(a) to abate such encroachment and (b) to compensate the Party which has
suffered encroachment in its field of use by such spillover sales.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

32



--------------------------------------------------------------------------------

7.0 Confidentiality

In the course of performance of this Agreement, one Party may disclose to the
other or receive information from the other relating to the subject matter of
this Agreement which information shall be considered to be the disclosing
Party’s confidential information, if in the case of a written disclosure, it is
designated as confidential at the time of disclosure, or if in the case of oral
disclosure, the specific nature of the oral disclosure and its confidentiality
is confirmed in writing to the other Party within thirty (30) days of the oral
disclosure (the “Confidential Information”). Each Party shall protect and keep
confidential and shall not use, publish or otherwise disclose to any third
party, except as permitted by this Agreement or with the other Party’s written
consent, the other Party’s Confidential Information for a period of five
(5) years from the date of termination of this Agreement if it is terminated at
any time within five (5) years after the Effective Date of this Agreement,
otherwise for a period of three (3) years from date of termination or expiration
of this Agreement. A Party may disclose the other Party’s Confidential
Information to its sublicensees hereunder, provided that such sublicensees are
subject to obligations of confidentiality at least equivalent to those set forth
in this Article 7. The Parties shall consult prior to the submission of any
manuscript for publication to determine if the publication will contain any
Confidential Information of the other Party. Such consultation shall include
providing a copy of the proposed manuscript to the other Party at least
forty-five (45) days prior to the proposed date of submission to a publisher,
incorporating appropriate changes proposed by the other Party into the
manuscript submission and deleting all of the other Party’s Confidential
Information which such Party does not agree to the publication thereof. The
foregoing notwithstanding, Confidential Information may be disclosed: (a) during
any

 

33



--------------------------------------------------------------------------------

official proceeding before a court or governmental agency if reasonably related
to that proceeding; (b) as a part of a patent application filed on inventions
made under this Agreement, provided that the Party whose Confidential
Information is included in such application shall have the opportunity to review
such disclosure at least fifteen (15) business days prior to the date of such
filing and such Party does not object to such disclosure; and (c) as may be
reasonably required to comply with applicable governmental laws or regulations.
For the purposes of this Agreement, Confidential Information shall not include
such information that:

 

  (i) was known to the receiving Party at the time of disclosure;

 

  (ii) was generally available to the public or was otherwise part of the public
domain at the time of disclosure or became generally available to the public or
otherwise part of the public domain after disclosure other than through any act
or omission of the receiving Party in breach of this Agreement;

 

  (iii) became known to the receiving Party after disclosure from a source that
had a lawful right to disclose such information to others; or

 

  (iv) was independently developed by the receiving Party without the use of
Confidential Information of the other Party, as evidenced by written records.

If Connetics sublicenses any of its rights hereunder to InterMune pursuant to
this Agreement, Genentech and InterMune shall enter into a mutual
confidentiality agreement, substantially in the form of this Article 7.0, to
protect confidential information that may be disclosed by InterMune to
Genentech.

 

34



--------------------------------------------------------------------------------

8.0 Up-front Payment, Milestone Payments and Royalties

In consideration for the licenses granted to Connetics by Genentech pursuant to
Section 2.0 above, Connetics shall make the following payments to Genentech:

8.1 Up-front Payment. Connetics shall issue to Genentech upon the Original
Closing Date (as defined in the Stock Agreement) shares of Connetics Common
Stock (“Original Issuance Shares” as defined in the Stock Agreement) with a fair
market value equal to two million dollars ($2,000,000), on the terms and
conditions set forth in the Stock Agreement. If, on the Second Closing Date (as
defined in the Stock Agreement), the aggregate market value of the Original
Issuance Shares (based on the Second Issuance Price (as defined in the Stock
Agreement)) is less than four million dollars ($4,000,000), Connetics shall
issue to Genentech upon the Second Closing Date the number of additional shares
of Connetics Common Stock (the “Second Issuance Shares,” as defined in the Stock
Agreement) equal to the lesser of: (i) the number of shares necessary to
increase the aggregate market value of the Original Issuance Shares (based on
the Second Issuance Price) plus the Second Issuance Shares (based on the Second
Issuance Price) to four million dollars ($4,000,000) or (ii) the number of
shares necessary to increase the aggregate number of the Company’s shares of
Common Stock held by Genentech (exclusive of any shares that Genentech has
purchased from parties other than the Company) to 9.9% of the Company’s total
outstanding shares of Common Stock as of the close of business on the third
trading day before the Second Closing Date, on the terms and conditions set
forth in the Stock Agreement. In lieu of all or any portion of the Second
Issuance Shares that the Company is obligated to issue to Genentech on the
Second Closing Date, the Company may elect to pay

 

35



--------------------------------------------------------------------------------

Genentech the cash value of such Second Issuance Shares (based on the Second
Issuance Price). The Original Closing and the Second Closing of the stock
issuances shall take place as described in the Stock Agreement. In the event
that Connetics does not issue to Genentech all of the Second Issuance Shares or
the cash value of the Second Issuance Shares, Genentech may, in addition to
other remedies available to it by law or in equity, immediately terminate this
Agreement and the licenses granted to Connetics hereunder. Such termination by
Genentech of the Agreement and the licenses hereunder does not discharge
Connetics’ obligation to issue all of the Second Issuance Shares or to pay to
Genentech the cash value of the Second Issuance Shares. The up-front payment
shall not be creditable against any royalty payments owed by Connetics under
Sections 8.3 and 8.4 below.

8.2 Milestone Payments for Licensed Products. Connetics shall make the following
cash milestone payments to Genentech:

(a) ***                                         
                                        within thirty (30) days following the
dates on which each of the first three (3) NDA’s or BLA’s for a Licensed Product
is filed with the FDA by Connetics for a new indication in the Field of Use;
provided however, that such milestone payments shall not be paid upon the filing
of a NDA or BLA for an osteopetrosis or atypical mycobacterial infection
indication.

(b) ***                                                      within thirty
(30) days following the date Connetics receives FDA clearance of each new
indication for a Licensed Product for commercial sale in the United States;
provided however, that such milestone payment shall not be paid upon receipt of
FDA clearance for an osteopetrosis or atypical mycobacterial infection
indication.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

36



--------------------------------------------------------------------------------

(c) ***                                 within thirty (30) days following the
first date Connetics’ aggregate Net Sales of all Licensed Products in the
Territory exceed ***                                     in any calendar year.

(d) ***                                              within thirty (30) days
following the first date Connetics’ aggregate Net Sales of all Licensed Products
in the Territory exceed ***                                              in any
calendar year.

Notwithstanding the foregoing, upon the expiration or revocation of the last
remaining issued patent within the Genentech Patent Rights during the term of
this Agreement, each of the milestones payments set forth in (a)-(d) above
thereafter shall be reduced by fifty percent (50%). Milestone payments shall not
be creditable against any royalty payments owed under Sections 8.3 and 8.4
below.

8.3 Royalties. Connetics shall pay Genentech the following royalties on Net
Sales of Licensed Products by Connetics and its sublicensees:

(a) For annual aggregate Net Sales of all Licensed Products in the Territory of
up to three million seven hundred thousand dollars ($3,700,000), a royalty rate
equal to *** of such Net Sales.

(b) In addition to the payment of the royalty rate specified in (a) above, for
annual aggregate Net Sales of all Licensed Products in the Territory exceeding
three million seven hundred thousand dollars ($3,700,000), a royalty rate equal
to *** of such Net Sales exceeding $3,700,000.

(c) The above royalties shall be payable until the later of: (i) the expiration
or revocation of the last remaining issued patent within the Genentech Patent
Rights or (ii) twenty (20) years from the Effective Date of this Agreement.
Notwithstanding the

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

37



--------------------------------------------------------------------------------

foregoing, upon the expiration of the last to expire issued patent within the
Genentech Patent Rights during the term of this Agreement, thereafter each of
the royalty rates set forth in (a) and (b) above shall be reduced by fifty
percent (50%).

8.4 Third-Party Royalties. If Genentech or Connetics is required to pay any
third party a royalty due to the manufacture, use, sale, offer for sale or
importation of a Licensed Product in the Territory for or by Connetics or its
sublicensees, Connetics shall be responsible for the payment of ***         of
such third-party royalty, provided however, that Connetics may deduct from the
royalties payable to Genentech under Section 8.3 above
***                         of such third party royalties incurred only due to
use patents in the Field of Use in the Territory, up to a maximum total
deduction of *** percentage points from the royalties payable by Connetics to
Genentech under Section 8.3. For purposes of clarification, such deductions
shall not apply to any benchmark payment under the *** License made by Connetics
pursuant to Section 5.2(c) above. Attached hereto as Exhibit G is a list of all
such royalty obligations to third parties known to Genentech as of the Effective
Date without diligent search. No later than thirty (30) days from the Effective
Date, Genentech shall complete a reasonable internal investigation of its
records and update Exhibit G, as necessary, to accurately reflect all such
royalty obligations to third parties to the best of Genentech’s knowledge;
provided however, Connetics acknowledges that Genentech has no obligation to
conduct due diligence or any investigation with respect to third party patent
rights related to Licensed Products. Genentech shall notify Connetics in writing
during the term of this Agreement if it becomes aware of any additional
Genentech third party royalty obligations.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

38



--------------------------------------------------------------------------------

8.5 Royalty Payments. Royalty payments shall be made to Genentech quarterly
within ninety (90) days following the end of each calendar quarter for which
royalties are due. Each royalty payment shall be accompanied by a report
summarizing the total Net Sales during the relevant three-month period, and the
calculation of royalties, if any, due thereon pursuant to Section 8.3.

8.6 Taxes. Genentech shall pay any and all taxes levied on account of, or
measured by, any payment, including, without limitation, royalties, it receives
under this Agreement.

8.7 Termination. If the license granted to Connetics herein is terminated by the
Parties, Connetics shall have no obligation to make any milestone or royalty
payments to Genentech that has not accrued prior to the effective date of such
termination, but shall remain liable for all such payments accruing prior to
termination.

8.8 Records and Reporting

(a) Records. Connetics and any sublicensee of Connetics shall keep full, true
and accurate books of account containing all particulars which may be necessary
for the purpose of showing Net Sales. Said books of account shall be kept at the
principal place of business of Connetics or its sublicensee, as the case may be.
Said books and the supporting data shall be open at all reasonable times, for
three (3) years following the end of the calendar year to which they pertain
(and access shall not be denied thereafter, if reasonably available), to the
inspection of an independent public accountant retained by Genentech and
reasonably acceptable to Connetics (or its sublicensee) for the purpose of
verifying Net Sales under this Agreement; subject to the provisions of
Section 8.8(c) below.

 

39



--------------------------------------------------------------------------------

(b) Reports. Connetics shall within ninety (90) days after the end of each
calendar quarter beginning with the quarter of the first commercial sale of
Licensed Product in the Field of Use in the Territory by Connetics or its
sublicensee, deliver to Genentech a true and accurate report, setting forth such
particulars of the business conducted by Connetics and its sublicensees during
the preceding quarter as are pertinent to an accounting for Net Sales and
deductible expenses under this Agreement. Such reports shall include at least
the following: (i) the total gross sales of Licensed Products occurring during
that calendar quarter, (ii) the allowable deductions therefrom, (iii) the total
Net Sales of Licensed Products occurring during that calendar quarter and
(iv) the calculation of royalties, if any, due thereon pursuant to the above
Section 8.3.

(c) Auditing. At Genentech’s request and expense, Connetics shall permit a
certified public accountant selected by Genentech and acceptable to Connetics to
examine, not more than once in any four consecutive calendar quarters during the
term of this Agreement, but including one (1) post-termination audit, Connetics’
books of account and records of all sales of Licensed Products by Connetics for
the sole purpose of determining the correctness of the reports provided by
Connetics under the above Section 8.8(b). If such accountant reasonably
determines that the royalties owed by Connetics to Genentech under the above
Section 8.3 have been, for any calendar year in total, understated by Connetics,
Connetics shall immediately pay all understated royalties, together with
interest on such royalties from the date accrued at a rate of
***                 and shall pay the reasonable costs of the examination if
Connetics has understated such royalties by more than ***.

9.0 Representations and Warranties

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

40



--------------------------------------------------------------------------------

9.1 Disclaimer. Except as expressly provided herein, the Parties disclaim all
other representations and warranties, express or implied, including without
limitation, WARRANTIES OF COMMERCIAL UTILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OR SCOPE OF GENENTECH PATENT RIGHTS or
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

9.2 Representations and Warranties.

(a) Each party represents and warrants to the other that: (a) it is free to
enter into this Agreement; (b) in so doing it will not violate any other
agreement to which it is a party; (c) it is currently capable of making the
grant of rights described in Sections 2.1(a), (b), (c), (d), 2.2 and 2.4; and
(d) it will not enter into any agreement in the future which conflicts with or
violates any term or provision of this Agreement. Genentech makes no
representation or warranty that all intellectual property rights necessary for
Connetics to make, have made, use, sell, offer for sale and import Licensed
Products in the Field of Use in the Territory have been granted to Connetics
under Section 2.0 of this Agreement.

(b) Connetics further represents and warrants that, prior to the Effective Date
of this Agreement, Connetics’ officers (acting under delegated authority of its
Board of Directors) have determined that the fair market value of the exclusive
license granted to Connetics hereunder is less than $15,000,000 and therefore
that the execution and delivery of this exclusive license Agreement, or the
performance of the obligations by Genentech or Connetics hereunder, do not
require that filings be made under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, or under the rules or regulations promulgated
thereunder, by Connetics, Genentech, or their respective affiliates or ultimate
parent entities, if any.

 

41



--------------------------------------------------------------------------------

(c) Genentech represents and warrants to Connetics that as of the Effective
Date: (i) to Genentech’s knowledge, it has not received any notice of a claim by
a third party for infringement of such third party’s intellectual property
relating to the use and practice of the Genentech Knowhow, the Genentech
Manufacturing Knowhow, the Genentech Patent Rights or the ***            
License Rights; and (ii) to the knowledge of Genentech’s patent counsel, there
is no issued patent that would be infringed by the practice of the Genentech
Knowhow, the Genentech Manufacturing Knowhow or the Genentech Patent Rights as
permitted under the license rights granted under Section 2.1; and (iii) it has
no knowledge of any actual infringement by any third party in the Field of Use
in the Territory of the Genentech Patent Rights.

10.0 Liability

10.1 Limitation of Liability. Neither Party shall be liable to the other for
indirect, incidental, special or consequential damages arising out of any of the
terms or conditions of this Agreement or with respect to their performance or
lack thereof.

10.2 Connetics Indemnification. Connetics shall indemnify, defend and hold
harmless Genentech and its affiliates from and against all third party costs,
claims, suits, expenses (including reasonable attorneys’ fees) and damages
arising out of or resulting from: (a) any willful or negligent act or omission
by Connetics relating to the subject matter of this Agreement or (b) the use by
or administration to any person of a Licensed Product, Bulk Product or Finished
Product that was sold, distributed or otherwise provided to a third party by
Connetics or its sublicensees under this Agreement; except where such costs,
claims, suits, expenses or damages arose or resulted from any negligent act or
omission by

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

42



--------------------------------------------------------------------------------

Genentech or any defect in the manufacture of Bulk Product or Finished Product
by Genentech that was not discovered by Connetics, provided that Genentech gives
reasonable notice to Connetics of any such claim or action, tenders the defense
of such claim or action to Connetics and assists Connetics at Connetics’ expense
in defending such claim or action and does not compromise or settle such claim
or action without Connetics’ prior written consent.

10.3 Genentech Indemnification. Genentech shall indemnify, defend and hold
harmless Connetics, its affiliates and sublicensees from and against all third
party costs, claims, suits, expenses (including reasonable attorney’s fees) and
damages arising out of or resulting from: (a) any willful or negligent act or
omission by Genentech relating to the subject matter of this Agreement; (b) any
defect in the manufacture of Bulk Product or Finished Product by Genentech that
was not discovered by Connetics; or (c) the use by or administration to any
person of a product containing Interferon Gamma sold, distributed or otherwise
provided to a third party by Genentech or its sublicensees; except where the
foregoing costs, claims, suits, expenses or damages arose or resulted from
(i) any negligent act or omission by Connetics or (ii) the use by or
administration to any person of a Licensed Product sold, distributed or
otherwise provided by Connetics or its sublicensees other than resulting from a
defect in the manufacture of such Licensed Product by Genentech, provided that
Connetics gives reasonable notice to Genentech of any such claims or action,
tenders the defense of such claim or action to Genentech and assists Genentech
at Genentech’s expense in defending such claim or action and does not compromise
or settle such claim or action without Genentech’s prior written consent.

11.0 Term and Termination

 

43



--------------------------------------------------------------------------------

11.1 Term. This Agreement shall commence on the Effective Date of this Agreement
and, unless terminated earlier, shall expire at the later to occur of (a) the
expiration of the last to expire of any Genentech Patent Rights or (b) twenty
(20) years from the Effective Date of this Agreement; provided, however, that in
the event that either the *** License or the ***             License is
terminated, the licenses granted by Genentech to Connetics under the ***        
License or the ***         License shall also terminate. Genentech shall use its
Best Efforts to keep the ***         License and the ***         License in
effect during the term of this Agreement, provided, however, that if Connetics
declines to pay a *** benchmark payment as outlined in Section 5.2(c) or pay any
royalty owed to ***         under the ***         License for the sales of
Licensed Products, then Genentech shall not be obligated to make such payment
and Genentech shall have the option, in its sole discretion, to terminate the
***         License. One year before the expiration of this Agreement under this
Section 11.1, the Parties agree to meet and to discuss in good faith extending
the term of this Agreement on terms mutually agreeable to the Parties.

11.2 Termination for Default. If either Party shall default in a material manner
with respect to any material provision of this Agreement and the other Party
shall have given the defaulting Party written notice of such default, the
defaulting Party shall have thirty (30) days to cure such default. If such
default is not cured within such thirty (30) day period, the non-defaulting
Party shall have the right, upon notice to the defaulting Party and without
prejudice to any other rights the non-defaulting Party may have, to terminate
this Agreement unless the defaulting Party is in the process of attempting in
good faith to remedy such default, in which case, the thirty (30) day cure
period shall be extended by an additional thirty (30) days. If Genentech
terminates this Agreement pursuant to this Section 11.2,

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

44



--------------------------------------------------------------------------------

Genentech shall automatically have all of the rights set forth in Sections
11.3(a) and (b) of this Agreement. Upon such termination, any sublicenses
granted under this Agreement shall not automatically terminate, but instead,
Genentech shall have the option to either terminate or continue this Agreement
with each sublicensee. If Connetics terminates this agreement pursuant to this
Section 11.2, Connetics shall automatically have all of the rights set forth in
Section 11.4 of this Agreement. Connetics shall have no right to terminate this
Agreement pursuant to this Section 11.2 in the event of Genentech’s failure to
supply Bulk Product or Finished Product. In the event of Genentech’s failure to
supply Bulk Product or Finished Product, Connetics shall have the rights set
forth in the Supply Agreement.

11.3 Genentech’s Rights on Termination

(a) If Genentech terminates this Agreement pursuant to Section 11.2 above,
Genentech shall be automatically granted a nonexclusive, sublicenseable, license
in the Territory under Connetics Patent Rights and Connetics Knowhow arising
from the efforts made by Connetics and its sublicensees hereunder in the
research and development of Licensed Products, to make, have made, use, sell,
offer for sale or import Licensed Products and shall be automatically granted a
right to use all of Connetics’ regulatory submissions made by or on behalf of
Connetics for Interferon Gamma and Licensed Products. If Genentech sells a
commercial product under the license granted in this Section 11.3 that would,
but for the license granted herein, infringe a claim of such Connetics Patent
Rights or that is based upon, incorporates or utilizes such Connetics Knowhow,
Genentech shall pay Connetics a royalty, under terms and conditions to be
mutually agreed upon by the Parties, such royalty to be commensurate with the
value contributed by such Connetics Patent Rights and Connetics Knowhow to such
commercial product, but in no event shall such royalty

 

45



--------------------------------------------------------------------------------

exceed two percent (2%) of Genentech’s net sales of such commercial product. As
used herein, “net sales” shall have the equivalent definition given to Net Sales
in Section 1.25 above.

(b) Upon the effective date of termination by Genentech pursuant to Section 11.2
above, Connetics shall promptly provide Genentech with copies of all related
documentation regarding Connetics Patent Rights and Connetics Knowhow arising
from the efforts made by Connetics and its sublicensees hereunder in the
research, development and manufacture of Licensed Products, whether written or
electronic, and materials, including biological materials, in the form existing
as of the effective date of such termination, reasonably necessary for Genentech
to exercise its license rights under Section 11.3(a) above. Such transfer shall
be made in a timely and orderly fashion and in a manner such that the value of
what is being transferred is preserved in all material respects. Connetics shall
promptly take all appropriate and necessary actions, including action before the
involved regulatory agency, to effect transfer to Genentech of, and shall also
permit Genentech to reference, any FDA submissions, including, without
limitation, any PLA or BLA filed with the FDA with respect to Licensed Products.
Within ninety (90) days of such assignment and completion of all such
appropriate and necessary actions, Genentech will reimburse Connetics for its
actual expenses incurred in preparing documentation for filing or referencing
the submission and in taking such appropriate and necessary action related to
such transfer or referencing.

11.4 Connetics’ Rights on Termination. Should Connetics terminate this Agreement
pursuant to Section 11.2 above, Genentech shall grant to Connetics (a) an
exclusive, sublicenseable, royalty-bearing license, according to royalty terms
described in

 

46



--------------------------------------------------------------------------------

Sections 8.3 and 8.4 within the Field of Use in the Territory, under terms and
conditions agreed upon by the Parties, under the Genentech Patent Rights and
Genentech Knowhow in order to permit Connetics to continue using, selling,
offering for sale and importing Licensed Products in the Field of Use in the
Territory (excluding, with respect to the fields of scleroderma and infectious
disease or condition caused by human papillomavirus, Licensed Products
containing any form of Interferon Gamma other than Genentech Gamma Interferon
D3, as that term is defined in the ***         License), (b) a non-exclusive,
sublicenseable, royalty-bearing license, (conforming to the license grant in
Section 2.1 (b) above) according to royalty terms described in Sections 8.3 and
8.4 in the Territory, under terms and conditions agreed upon by the Parties,
under the Genentech Patent Rights and Genentech Knowhow in order to permit
Connetics to continue using, selling, offering for sale and importing Licensed
Products containing any form of Interferon Gamma other than Genentech Gamma
Interferon D3 (as that term is defined in the ***         License) in the
Territory in the fields of scleroderma and infectious disease or condition
caused by human papillomavirus, (c) a non-exclusive, sublicenseable license (the
royalty for which is already included in clause (a) above) in the Territory in
the fields of scleroderma and infectious disease or condition caused by human
papillomavirus, under terms and conditions agreed upon by the Parties, under the
***         License Rights in order to permit Connetics to continue using,
selling, offering for sale and importing Licensed Products (except those
Licensed Products containing ***         Gamma Interferon D0) in the field of
scleroderma and infectious disease or condition caused by human papillomavirus
in the Territory and (d) a non-exclusive sublicenseable license (the royalty for
which is already included in clause (a) above) under Genentech Patent Rights and
Genentech Manufacturing Knowhow in order to

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

47



--------------------------------------------------------------------------------

permit Connetics to continue making and having made Licensed Products in the
Field of Use in the Territory.

11.5 Bankruptcy. Either Party may, in addition to any other remedies available
to it by law or in equity, terminate this Agreement, in whole or in part as the
terminating Party may determine, by written notice to the other Party in the
event the other Party shall have become bankrupt, or shall have made an
assignment for the benefit of its creditors or there shall have been appointed a
trustee or receiver of the other Party or for all or a substantial part of its
property or any case or proceeding shall have been commenced or other action
taken by or against the other Party in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up, arrangement, composition or readjustment
of its debts or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect and any such event shall have continued for sixty (60) days
undismissed, unbonded and undischarged. All rights and licenses granted under to
this Agreement by one Party to the other Party are, and shall otherwise be
deemed to be, for purposes of Section 365 (n) of the Bankruptcy Code, licenses
of rights to “intellectual property” as defined under Section 101 (56) of the
Bankruptcy Code. The Parties agree that the licensing Party under this Agreement
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code in the event of a bankruptcy by the other Party. The Parties
further agree that in the event of the commencement of a bankruptcy proceeding
by or against one Party under the Bankruptcy Code, the other Party shall be
entitled to complete access to any such intellectual property pertaining to the
rights granted in the licenses hereunder of the Party by or against whom a
bankruptcy proceeding has been commenced and all embodiments of such
intellectual property.

 

48



--------------------------------------------------------------------------------

11.6 Unilateral Termination. In addition to any other right of termination
provided herein, Connetics shall have the right to terminate this Agreement for
any reason, with or without cause upon six (6) months’ prior written notice to
Genentech. If Connetics terminates this Agreement pursuant to this Section 11.6,
Connetics agrees that for the following three (3) years it will not use, sell or
acquire from any third party (whether by license or otherwise) any Licensed
Product in the Field of Use. If Connetics terminates this Agreement pursuant to
this Section 11.6, the licenses granted hereunder shall terminate and Genentech
shall automatically have all of the rights set forth in Sections 11.3(a) and
(b) of this Agreement.

11.7 Survival of Certain Provisions. Termination of this Agreement for any
reason shall not release either Party from any obligation arising prior to the
date of termination. The provisions of Sections 1.0, 2.4 (except in the event of
termination of this Agreement by Connetics pursuant to Section 11.2), 11.3(a)
and (b) (except in the event of termination of this Agreement by Connetics
pursuant to Section 11.2), 11.4 (except in the event of termination of this
Agreement by Genentech pursuant to Section 11.2), and Articles 5.0, 7.0, 9.0,
10.0, 11.0 (except as provided in this paragraph) and 12.0 shall survive any
termination of this Agreement.

12.0 General Provisions

12.1 Notices. All notices which may be required pursuant to this Agreement:
(i) shall be in writing, (ii) shall he addressed, in the case of Genentech
(except as otherwise specified herein), to the Corporate Secretary at the
address set forth at the beginning of this Agreement, and in the case of
Connetics, to the Vice President — Intellectual Property at the

 

49



--------------------------------------------------------------------------------

address set forth at the beginning of this Agreement, (or to such other person
or address as either Party may so designate from time to time), (iii) shall be
mailed, postage-prepaid, by registered mail or certified mail, return receipt
requested, or transmitted by courier for hand delivery or transmitted by
facsimile and (iv) shall be deemed to have been given on the date of receipt if
sent by mail or on the date of delivery if transmitted by courier or facsimile.
Notices by facsimile may be sent to the following numbers: for Connetics, to
(650) 843-2899; for Genentech, to (650) 952-9881.

12.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California (other than its choice of
law principles).

12.3 Entire Agreement. This Agreement is the entire agreement between the
Parties, and there are no prior written or oral promises or representations not
incorporated herein or therein, except that certain Confidentiality Agreement
between the Parties dated January 9, 1997 which shall remain in full force and
effect. This Agreement shall supersede and replace the Prior Agreement in its
entirety, and the Prior Agreement shall be terminated automatically as of the
Effective Date. No amendment or modification of the terms of this Agreement
shall be binding on either Party unless reduced to writing and signed by an
authorized officer of the Party to be bound.

12.4 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns. This Agreement shall not be assignable by either Party
without the other’s prior written consent, provided however, that either Party
may assign this Agreement, without the other Party’s written consent but after
providing thirty (30) days prior written notice to the other Party, to any
successor pursuant to a consolidation or merger of such Party with or into

 

50



--------------------------------------------------------------------------------

any other corporation or corporations that results in a change of greater than
50% of the voting control of such Party, or a sale, conveyance or disposition of
all or substantially all of the assets of such Party or the effectuation by such
Party of a transaction or series of related transactions in which more than 50%
of the voting power of such Party is disposed of.

12.5 Waiver. The waiver by a Party hereto of any breach of or default under any
of the provisions of this Agreement or the failure of a Party to enforce any of
the provisions of this Agreement or to exercise any right thereunder shall not
be construed as a waiver of any other breach or default or as a waiver of any
such rights or provisions hereunder.

12.6 Severability. If any part of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective only to the
extent of such invalidity or unenforceability, without in any way affecting the
remaining parts of this Agreement. In addition, the part that is ineffective
shall be reformed in a mutually agreeable manner so as to as nearly approximate
the intent of the Parties as possible.

12.7 Publicity. Connetics and Genentech agree that, except as may otherwise be
required by applicable laws, regulations, rules, or orders, including the
disclosure requirements of the Securities and Exchange Commission (“SEC”), no
information concerning this Agreement and the transactions contemplated herein
(except information which is already in the public domain) shall be made public
by either Party without the prior written consent of the other Party.
Notwithstanding the foregoing, with respect to complying with the disclosure
requirements of the SEC, in connection with any required SEC filing of this
Agreement by Connetics, Connetics shall seek confidential treatment of portions
of this Agreement from the SEC and Genentech shall have the right to review and
comment on such an application for confidential treatment prior to its being
filed with the SEC. Genentech

 

51



--------------------------------------------------------------------------------

shall provide its comments, if any, on such application as soon as practicable
and in no event later than seven (7) days after such application is provided to
Genentech. To assist Connetics in its compliance with SEC disclosure
obligations, Genentech shall provide to Connetics, within fourteen (14) days of
the Effective Date, electronic copies of this Agreement (and all exhibits
hereto) and the Supply Agreement. In addition, notwithstanding the foregoing,
Connetics shall have the right to disclose information concerning this Agreement
and the transactions contemplated herein to its legal representatives, advisors,
prospective investors, investors, third party auditors, sublicensees and
prospective sublicensees hereunder to the extent reasonably necessary and under
obligations of confidentiality no less stringent than those provided for in
Article 7.0.

12.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original for all purposes, but all of which
together shall constitute one and the same instrument.

12.9 Force Majeure. Neither Party shall be liable to the other for its delay or
failure to perform under this Agreement or shall have any right to terminate
this Agreement for any such delay or failure in performance attributable to any
act of God, flood, fire, explosion, strike, lockout, labor dispute, casualty or
accident, war, revolution, civil commotion, act of public enemies, blockage or
embargo, injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or subdivision, authority or representative of any
such government, or any other cause beyond the reasonable control of such Party,
if the Party affected shall give prompt notice of any such cause to the other
Party. The Party giving such notice shall thereupon be excused from such of its
obligations, hereunder for the period of time that it is so disabled.

 

52



--------------------------------------------------------------------------------

12.10 Headings. Headings are for the convenience of reference only and shall not
control the construction or interpretation of any of the provisions of this
Agreement.

12.11 No Partnership. Nothing in this Agreement is intended or shall be deemed
to constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties.

[Signature page follows]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by its duly authorized representative s as of the date set forth above.

 

GENENTECH, INC.     CONNETICS CORPORATION By:   /s/ Nicholas J. Simon     By:  
/s/ Thomas Wiggans Name:   Nicholas J. Simon     Name:   Thomas Wiggans Title:  
Vice President, Business and Corporate     Title:   President/ CEO   Development
     

 

54



--------------------------------------------------------------------------------

Exhibit A

Patent Applications and Patents Included in Genentech Patent Rights

 

U.S. Serial Number

  

U.S. Patent Number

08/460,524    pending 08/460,539    pending    5,690,925    5,582,824   
5,151,265    5,200,177    5,112,605    5,196,191    5,096,705    5,574,137   
5,248,499

 

55



--------------------------------------------------------------------------------

Exhibit B

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

56



--------------------------------------------------------------------------------

Exhibit C

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

57



--------------------------------------------------------------------------------

Exhibit D

Third Part Sponsored Studies

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

58



--------------------------------------------------------------------------------

Exhibit E

Clinical Development Milestones

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

59



--------------------------------------------------------------------------------

Exhibit F

Clinical Reports

The following information/reports will be provided to Genentech in a timely
manner:

 

  •   FDA Meeting Minutes

 

  •   IND(s)

 

  •   Initial

 

  •   Updates (if applicable)

 

  •   Annual Report(s)

 

  •   Investigator Brochure(s)

 

  •   Clinical Studies:

 

  •   Protocol(s)

 

  •   Prior to FDA submission

 

  •   First Patient-In (FPI)

 

  •   First Patient-Out (FPO)

 

  •   Last Patient-In (LPI)

 

  •   Last Patient-Out (LPO)

 

  •   Serious Adverse Event (SAE) Summary

 

  •   Clinical Study Interim Analysis and Update(s)

(if applicable)

 

  •   Go/No-Go Decision Minutes

 

  •   Clinical Study Final Report(s)

 

  •   Draft

 

  •   Final Copy

 

60



--------------------------------------------------------------------------------

Exhibit G

Third Party Royalties

Royalties are payable under the ***         License, as follows (capitalized
terms shall have the meanings defined in the ***         License): a
***             royalty is payable on Net Sales of gamma interferon in Approved
Countries in the Territory for the prophylaxis or treatment of atopic dermatitis
and/or steroid-dependent asthma, where there is substantial protection from an
issued Licensed Patent for the approved indication and where the Licensee has
enjoyed Market Exclusivity. The royalty rate is ***             on Net Sales in
the Licensed Field in Approved Countries where the Licensee enjoyed Market
Exclusivity but where there is no substantial patent protection, or while the
Licensed Patent applications covering the indication are still pending, provided
that such applications have been diligently prepared, filed and maintained. The
royalty rates described above are reduced by *** for Approved Countries where
the Licensee has not enjoyed Market Exclusivity.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

61



--------------------------------------------------------------------------------

Exhibit H

TRANSFER DATE ACTIVITIES FOR COMMERCIAL

SALES OF ACTIMMUNE FOR CGD

Prior to the Transfer Date, as defined in Section 1.29 of this Agreement, the
following activities must be completed by the appropriate Party as described
below:

 

  I. Regulatory Requirements

 

  1. FDA License – Connetics must obtain all licenses, including license
numbers, required for the sale of Actimmune for CGD by Connetics. Connetics
shall also obtain a NDC number.

 

  2. PLA/IND Transfer – Genentech shall transfer to Connetics the PLA and IND
for CGD on file with the FDA.

 

  3. Connetics must obtain FDA review and approval, as required by law or
regulation, for Connetics’ labels, product insert and packaging for sale of
Actimmune for CGD.

 

  4. Genentech shall transfer its safety information to Connetics for Actimmune,
as provided in Section 2.5(g) of this Agreement. Connetics shall establish a
safety database system for Actimmune, such that as of the Transfer Date,
Connetics shall be responsible for all safety-related requirements under FDA
regulations, including the reporting of adverse events.

 

  5. Prior to the Transfer Date, Connetics shall establish all procedures,
controls and other methods and capabilities needed in order to comply with all
requirements, laws and regulations applicable to the use, distribution and sale
of Actimmune for CGD.

 

  II. Quality Control, Product Testing

 

  1. To the extent that Connetics is required by law or regulation to conduct
any quality control, quality assurance and/or stability testing of Actimmune
sold for CGD, in addition to any such testing to be conducted by Genentech
pursuant to the Supply Agreement, Connetics shall establish procedures and
obtain regulatory approval to do so prior to the Transfer Date.

 

  III. Uninsured Patient Program

Connetics shall have established an uninsured patient program, including
procedures for determining patient eligibility. Genentech shall transfer to
Connetics its existing information regarding such patients prior to the Transfer
Date, to the extent it has received consent from such patients to do so.
Connetics shall notify Genentech prior to the Transfer Date which of the
patients participating in Genentech’s uninsured patient program, and for which
Genentech has transferred information, shall receive drug under Connetics’
uninsured patient program.



--------------------------------------------------------------------------------

  IV. Product Distribution and Sale

 

  1. Connetics shall establish product distribution and inventory systems for
Actimmune. Genentech will provide to Connetics the name of its current
distributor.

 

  2. Connetics shall establish systems and personnel required to address
customer inquiries, medical information requests and product returns.

 

63